Martin, J.
delivered the opinion of the court. This case was remanded from this * t . . i . . ⅜. court at January term, 182b: vol A, 172.
There was a verdict and judgment against “ ° - him, and the plaintiff appealed. ' 4 i4 r
Our attention is drawn to several bills exceptions taken by the plaintiff:
1st. The first, to the refusal of the court to permit the reading of part of John Fair’s de» position, on the ground, that it related to goods which had be&rfvhdrgedin the plaintiff’s books to the witness and his mother, the account presented him, and payment demanded; so that if he established the account against the present defendant, he would secure his discharge, and so he was interested in doing so. See the cuse of Evans vs. Gray, vol. 1, 709.
The plaintiff’s counsel urges, that as this circumstance was disclosed by the deposition, which established, also, that thiS was done through error, and the plaintiff had since corrected the entry: it appeared, upon the whole, that the plaintiff was not chargeable, and, therefore, was without interest.
Preston for the plaintiff.
We think the court erred in rejecting the J S3 part of the deposition.
2d. The defendant read to the jury the cross examination of John Fair, to establish that he, John Fair, was charged with the goqjls, as stated in the first bill.
Afterwards, the plaintiff contended he had a right to read the wholfc deposition, even the part rejected before,
If the court had been correct in the first bill, fhey would also be in this; for apart being once rejected properly, could not become admissible by the use of the unobjectionable part.
3d. The last bill is ío tíiT^inion of the court in charging the plaintiff with costs, for want of an amicable demand.
Costs are adjudged by the final judgment, and to this, nor any part thereof, can a bill of exceptions be taken,
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled avoided and reversed, and the case remanded, with directions to the court to allow the reading of the part of the deposition objected to; and it is ordered that the defendant and appellee pay costs in this court,